Case 1:18-cv-02817-PJM Document 36-1 Filed 05/31/19 Page 1 of 39

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

(Greenbelt)
KENNETH FITCH, ez a/, .
Plaintiffs, *
v. Case No.: 1:18-cv-02817-PJM
*
STATE OF MARYLAND, ¢7 ai, =
Defendant, *
* * * * * *k * * * * * *

MEMORANDUM IN SUPPORT OF
PLAINTIFFS MOTION TO CERTIFY CLASS

 
Case 1:18-cv-02817-PJM Document 36-1 Filed 05/31/19 Page 2 of 39

 

TABLE OF CONTENTS

i. CeO eceacecrtoapcermecaneamepregtesmemesrsemeecstarain 6 oad bmrerenmeneenmawezomntenmronee i
Il. PRELIMINARY STATEMENT 000.000.0000... c0cccceeceeeeeseeecececceueceseuesceusnmees 1
MI. FACTUAL & PROCEDURAL HISTORY. .........0.. 000.000 cce ccc eeccc cece ceseeceeeeeeecee 5
IV. STANDARD OF REVIEW oo... 00.0. 000. cccccc cee ecccuecccececeeecceuuceceeecceseccescsees -
V. BRGUMENT gsssseitsn ss sccee ynonneenennennennesnwavensvauusnnveesanuringvaveuseeeoaesetsie é
A. Plaintiff Meet All Fed. R. Civ. P. 23(a) criteria for Class Certification ......00.0000.......7

1. Ascertainability —The Class is Ascertainable «0... ... 00... 00cc00ccceecceceeeeee 8

2. Numerosity —’The Numerosity Requirement is Satisfied =... .. 0... 9

3. Commonality — There are Common Questions

SPL aw OEE epee cece n225 05 8A iin cnnannannnqnnonmaarounmnsancirannauaaranesere 10
4. Typicality — The Individual named Plaintiffs’ Claims are
Typical of the Class’s Claims... oo... cc occ ce cee cec cu ceeceececeeceece enn 14
5. Adequacy of Representation — The Plaintiffs Will
Adequately Represent the Class’s Interests oo... ..... cee ceeeeeeceeecees cos 17
B. Plaintiffs meet at least one of the Fed. R. Civ. P. (23)(b)
Requirements for Class Cerra. seren wen weswusicicee 48k ce ngranncennramemelnnevermmdane 19
1. The Case Qualifies for Class Certification under
Fed. R. Civ. P.23(D)(1). oe. eee cece ccc cee ceccncuecueceeceecetteceeseeeeses DI
2. The Case Qualifies for Class Certification under
mamder Ped. RG9y P.2S(B ZY axa cnencnennnmsnnnecestiennemeneneeenenvrwuvuy ai
3.'The Case Qualifies for Class Certification undet
Fed R. Civ. P.23()(3) 0 ceeeececcecececeeeeceecscececesesbeceeececeseeeececesec 22
VIL, “SCQINICICUISIOIN nonsecogsorzyepcuuseraunqeeeendicd dic wimnnennemeansnidnwmmemencemmummenoummecsee 24
Case 1:18-cv-02817-PJM Document 36-1 Filed 05/31/19 Page 3 of 39

TABLE OF AUTHORITIES

Cases

Andrews v. Anne Arundel County, ..........0..0..00..0cceeceeceveseceseceeceeceess Sesser eee eee 15
931 F. Supp. 1255 (1996)

DeGaias WICH SO cece e er wseees00: se. Ved enenneuneomrannmnenrisnaansievensuawsinavacvevbauseuwesecswspowes 10
197 F.R.D. 162 (D. Md. 2000)

 

Brady v. Thurston Motor Lines, 2.2.0.0... 00.00 cccccecccccecececsececuceececeebebebebebeceeseeececcc, 10
726 FB. 2d 136 (4th Cir. 1984)

Broussard v. Meineke Discount Muffler SP DG a reerrcoeereryremnrer ana ne ie 2 i eee nnemnmmmnne 16, 17
155 F.3d 331 (4™ Cir. 1998).

Pingus we Nassar GG: essa seneupewesg eure pawn weneues 22 se8 on. a9aemeaeammamnammmmemeum owumansnmmncwmmaware 8
785 F.3d 895 (4* Cir. 2015)

City of Frederick v. Quinn, -.........6.0c ccc ce cccecceceeeececececceceeeee cutee eee ebegee bebe cececceccc. 31
371 A.2d 626 (Md. App. 1977)

Cypress v. Newport News Gen & Nonsectarian Hosp. ASS Pic epsw reer slecumumseyersermramamenmmecns ae | 10

375 F.2d 648 (4° Cir 1967)

Davis v. Mayor and Alderman of the City of Annapolis,
98 Md. App. 707 (1994)

Deiter v. Microsoft COP, eee cee ec cece eee ee eee sessessesccesceececetsesenessececepreueesanes 14, 16
436 F.3d 461 (4 Cir. 2006)

East Tex. Motor Freight System, Inc. v. Rodriguez, oo... nce cece ceccececccreseeeees 24
97 S. Ct. 1891 (1997)

BOT Prod. Co. vi Adait, oo... cco cece cece cee eee cececcceceeueuseeuseeutetssceeeeneeteseseeescscse. 9,10
764 F.3d 347 (4* Cir. 2014)

Fitch v. Maryland, cicecexeces ove ini et des cnapeeneeenonecerapnepansaneunnuneacsineslavewasvsuweuweesvecsecn 8
Cir. Ct Baltimore City, 24-18-005077.

George v. Duke Energy Ret. Cash Balance Plan, ooo... ecco cece eee eeceececeecuceececececeecese 26
259 F.R.D. 225 (D.S.C. 2009).

Gen. Tel. Co. of the Swv. Falcon, <2... 0.000000 0c cece cece cc ececcccccececuvevevecevencnceverecccecee 17
457 U.S. 147 (1982)

Gunnells v. Healthplan Sery.Inc., eee eee ececeececeeceeeectcsecsecececceeeess scone S RU EERE EINER 8,12
348 F.3d 417 (4" Cir. 2003)
Case 1:18-cv-02817-PJM Document 36-1 Filed 05/31/19 Page 4 of 39

Harlow v. Sprint Nextel Corp., 2.0.00. ...2 22.0: ccc cece ce seccccececceceeeeeesaeeestecscesestecesceebseseees 32
254 F.R.D. 423 (D. Kansas 2008)

In re Dennis Greenman Sec. Litig., 2.0.00... 2.2. c cece cece eeeeee eee aieteis ests marae arauiacoaaae tater baenem ANNE 22
829 F.2d 1539 (11™ Cir. 1987)

In te Kirschner Med. Corp. Sec. EB apace careem esse ERA sin'bassieonmmonnanewnine-ncenmamuumseant oemmarwarowenenet 17
139 F.R.D. 74 (D. Md. 1997)

In re Titanium Dioxide Antitrust DAG 9 nes scecaregrarsessocsmtctasn cemeteries reg a pnerereamenmnanerenh 22
959 F. Supp.2d 799 (2013)

Lienhart v. Dryvit Systems, Ine. eee ccc ccc cece ee ccececcccsaneesecceuausucecnneceneecceccece DD
255 F.3d 138 (4* Cir. 2001)

Minter v. Wells Fargo Bank, NiA., oo. cece cee ec ec ec cece ee cececececceceeee eee bee be bees ce ceee cece. 32
279 F.R.D. 320 (D. Md. 202)

Ostrof v. State Farm Mut. Auto. Ins.Co., 0... ce cece ec ecec ceca cececeeecescecececnceces 12, 24
200 F.R.D. 521 (D. Md. 2001)

Piiless. Wendover Pimding: Fac ccccscusvessrepeaguamas yesuiinsas ib 2¥GTicmennmamemammeonmemneeumn 12
179 F.R.D. 492 (D. Md. 1998)

Rivkin v. Maryland... 2.2... cece cee cee cece cece cece cece ceeee eects sesseeeececeeceteseeeteeeeeecss 7,8
Cir. Ct. Baltimore City, 24-C-18-005168

Shook v. Bd. Of Cty. Comm’rs of City of EL Paso, oo... eee eee ccc ccc eccecceeceuccuseuseese 24
543 F.3d 597 (10 Cir. 2008)

Schlesinger v. Reservists Comm. To SIRE AE NNERTS —sersreeeensermstsnsvesccicecsocneenge mre ae amreremersonerenes capes 24
94S. Ct. 2925 (1974)

Sprague v. General Motors Corp., 2.12. 0s. cee ceeec cece eeccceecceescueceuceceseceeceaeeeuusetesececeess 16
133 F.3d 388 (6" Cir. 1998)

chotny: Jefferson Mot lafels C6, ccsesveveewosetapes cpnnonnpanancerenudaaneconnee 12, 28, 29, 31

445 F.3d 311 (4* Cir, 2006)

Walmart Stores, Incv. Dukes, 9222.2. eee cececcececeveeceeaecesseeececsce 8, 11, 12, 29
564 U.S. 338 (2011)

 

Wate We Es seep sesee eee sre nse tthe neeaemnenenenennenconennonaenneseiecseaasennivssuewouecesieameenees 12
595 F.3d 164 (2010)

 

[iii]
Case 1:18-cv-02817-PJM Document 36-1 Filed 05/31/19 Page 5 of 39

Statutes, Regulations and Other Authorities

COMAK PP OS TSA DG) ceqeccwcnwnues con ccetickt ene tninansnnnmnnnamecneunanenancpanesunsesmecncaunieseesiats 13
RSE EE D8 2 creecscemcrececrattearerenaear pe emeearerememe wmmeceays  ® A eeeruere 14
COMAR 17.04.13.05(C)(1). 0... .ee eee ee cece cece etree eee cee eee cece eects eee ee eeeeeeeeeeeeees 4,11, 18
OMAR 17 DATS OW AYY) i osccsaucssnnavepeeeccnnecneeceabenesanidapineerdanenanaacineecenemeananacamenaiemnn 13
Md. Code Ann. State Personnel & Pensions § 1-101 et. et ee ee 4
Md. Code Ann. State Personnel & Pensions § 2-502.1 2.00... 0.0... cceccecececceecececcucucsee cesses: 4,18
Md. Code Ann. State Personnel & Pensions § 2-504 (2010). .... 22.2. 0ec coe coe cee cc eeceeeeeeeeeeeeens 14
Md. Code Ann. State Personnel & Pensions § 2-508 ............0.cccceceeecceeeceee- . 4,5, 18, 23, 31
Md. Code Ann. State Personnel & Pensions § 2-508(b) (2014) oo... ccc cce cece ecceecceececcseueees 13
Md. Code Ann. State Personnel & Pensions § 2-508(b)(4)(i) oo. oeoe ce ceee cece eececeeecececee essen 6
Md. Code Ann. State Personnel & Pensions § 2-508(b)(4)(ii)_ eee eeec ce ceeecceecceeeeceaeeeees 5
Md. Code Ann. State Personnel & Pensions § 2-509(d)(2014) ooo... e cece cece cee ecceecceceueeeueees 13
Md. Code Ann. State Personnel & Pensions § 2-509(d) 2018 .......... 00. ccc cceccecceccueeeeeeeceees 11
Md. Code Ann. State Personnel & Pensions § 2-509.1 (2005) oo... ee cece ce eee eee eeeeeeee 4,31
Md. Code Ann. State Personnel & Pensions § 2-509.1 (2014)... ec cece ccc ccc ccc eeseeeveeee seen 0,25
Md. Code Ann. State Personnel & Pensions § 2-509.1 (2018) oo... cc. ce cece ees cece eee eee eee 6
Md. Code Ann. State Personnel & Pensions § 2-509.1(b) ........ 02. c0cccccceceeceuceucceeceeeeesees 13
Be cl ate essrrmniseneneercmsmecsrreanerone vrei raeerscry ee urea renee roenemrcn sles up 1,2,5, 9,27, 33
Fed. R. Civ. P. 23(a)..c0cccseccecsscecsseceeececseeeesceeeesstevessscevsseserseeeeeen 2, 9, 10, 17,30, 31, 33
Be TE Te EB sree neces nsersnromeeme cease eres amuianes ne mmapmcaibs 35, :i. nammmenneammmmnmsemie 10,
Fed. R. Civ. P. 23(a)(2) «..2 0... ee cece cece ee cee cece cece eee ne cee eee ceseesesnecececececeecevereeeeeesscs 12
Fed. R. Civ. P. 23(a)(3) ...2.--cccccceccceeecceeceetcesuceceecceececenseeeresseeessseststitesseeesses 16
Fed. R. Civ. P.23(a)(4) ..ccccccccccccecesceceseecesecesnneecusseeeesecesseeeantesseceseceetceeees 24, 26, 33
Ped. Ciw..P.2SB) ccososoonn vupexsunpcunenwwanwe Sewanee eUSTRL LAE a Ad ae wensemnemmmnmeee .. 8,10, 27, 28
Fed. R. Civ. P. 23(b)(1) ....00.c0ceeeee. vecceeeeeeeeeetsseescseseeessenstesnevaeeseseres 1, 23, 28, 27, 33
Ped. R. Cie P2SB IA) sssecsscyosoeveszssvsuaussesve¥s GaGaisnanenreanaenaneaneeeraneenneranomen 28
Fed. R. Civ. P. 23(D)(2) oie. e eee cec eee c cece ec eee ese ece cee seesussteeeensenss 20, 21, 22, 29 30,33
PeduR. Civ PUQS(B)G)  secoseansenareenmannees RN ditadienennnerseanamenndonmemmne 20, 22, 28, 30, 31, 33
2011 Budget and Reconciliation Act ..........0.0. 0c ccc c coc ccecececcceececececesusneescsseceececes 6,9, 11

Acts 2011, c. 397, § 1, eff. June 1, 2011

2014 Budget and Reconciliation Act .............2.2.2.22-ccccec eee cet ene sesecececcccecectetecesess 5,7, 21
Acts 2014, c. 45, § 5; Acts 2014, c. 477, §1, eff. Oct. 1, 2014

2018 Budget and Reconciliation Act ..........2..2. ccc ce cece ccc ec cece cee cec cece cu euceusseceneeneees 6
Acts 2018, c. 10, § 1, eff. June 1, 2018.

Class Certification in the Age of Aggregate Proof, Nagareda ...........0.ccecceceeeuececeececenseecees 30
84. N-Y.U. L. Rev. 1 (2008).

[iv]
Case 1:18-cv-02817-PJM Document 36-1 Filed 05/31/19 Page 6 of 39

I. INTRODUCTION

Plaintiffs by their undersigned counsel respectfully submit this memorandum of law in support
of their Motion for Class Certification (“Motion”) and request an Order: (i) certifying this action as a
class action (ii) naming Ken Fitch as Class Representative; and iii) appointing Plaintiffs’ counsel as
Class Counsel pursuant to Federal Rule of Civil Procedure Rule 23. In support of Plaintiffs Motion
attached is a Declaration from Ken Fitch and the Declaration of Deborah Hill.

Hi. PRELIMINARY STATEMENT

The Plaintiffs seek certification of a Plaintiff class pursuant to Fed. R. Civ. P. 23 (“Rule 23”)
consisting of:

All retired persons who vested in the State Employee and Retiree Health and Welfare
Benefits Program prior to July 1, 2011 and their surviving spouses and/or dependents whose
prescription drug benefits have been or will be impaired by the enforcement of the 2011
Budget and Reconciliation Act, or any other statute, law, rule, regulation, or plan document
and, if such persons ate now deceased or will be deceased prior to the conclusion of this
lawsuit, all their living beneficiaries entitled to receive any damages set forth herein or
retirement prescription drug coverage under the State Prescription Drug Coverage Plan, or
their estates as applicable.

‘The class specifically includes:

A. Medicare Eligible Retirees.

a. All currently retired persons who vested in the State Employee and Retiree Health
and Welfare Benefits Program and who are also eligible for benefits under Medicare Part D
prescription drug coverage

2: All persons currently retired from the State of Maryland with more than 5 years of
credible service and who are currently eligible for benefits under Medicare Part D
prescription drag coverage by way of disability or age.

B. Non-Medicare Eligible Retirees.

All persons currently retired from the State of Maryland who began service before July 1,
2011, with at least 5 years of creditable service and who are currently not eligible for benefits
under Medicare Part D prescription drug coverage by way of disability or age (65 or older).
C. Employees with 5 years of credible service prior to July 1, 2011.

All persons employed with the State of Maryland who began service before July 1,
2011 with at least 5 years of creditable service and who are not currently eligible for
benefits under Medicare Part D prescription drug coverage by way of age (65 or older) or
disability.

 

Plaintiffs Memorandum in Support of Motion to Certify Fitch, et al. State of MD et al.
Page 1 of 33 18-02817 - PIM
Case 1:18-cv-02817-PJM Document 36-1 Filed 05/31/19 Page 7 of 39

Certification under Rule 23 is appropriate if, “(1) the class is so numerous that joinder of all
members is impracticable; (2) there are questions of law or fact common to the class; (3) the claims or
defenses of the representative parties ate typical of the claims or defenses of the class; and (4) the
representative parties will fairly and adequately protect the interests of the class.” Rule 23(a). The
instant case meets that criteria.

The basis for Plaintiffs’ Motion for Class Certification is simple, straightforward, and
compelling. The State of Maryland entered into a contract with its employees to provide health
benefits, inclusive of a ptesctiption drug program, upon vesting and during retirement. In 2005, the
legislature for the State of Maryland codified this retirement benefit. In 2014, the Maryland General
Assembly enacted a law which required Medicate Eligible State Retirees to enroll in Medicare Part D
only for their prescription drug coverage and barred access to the prescription drug coverage included
in the State Employee and Retiree Health and Welfare Benefit Program (“State Health Program”)
administered by the Maryland Depattment of Budget and Management (“DBM”). The State of
Maryland has or will breach their contract with the Plaintiffs and have impaired the Plaintiffs’
constitutional rights by requiring the Plaintiffs’ election of Medicare Part D coverage only and barring
their access to the State Health Program based upon current or future Medicare eligibility.

The Defendants’ actions will result in thousands of retirees/class members suffering an
elimination of one of their vested retitement benefits, in addition to paying more for their health
insurance in the form of either increased premiums or increased out of pocket medical expenses. The
State Health Program and the breach by the State are issues common to all members of the putative
class, who are estimated between at 90,000. Separate actions by individual members of the class would
create a risk of inconsistent adjudications which would establish incompatible standards of conduct

for the Defendants. The Defendants have acted or refused to act on grounds that apply generally to

 

Plaintiffs Memorandum in Support of Motion to Certify Fitch, et al. State of MD et al.
Page 2 of 33 18-02817 - PIM
Case 1:18-cv-02817-PJM Document 36-1 Filed 05/31/19 Page 8 of 39

the class, so that final injunctive relief or corresponding declaratory relief is appropriate respecting the
class as a whole and this class action is superior to the alternatives, for the fair and efficient adjudication
of this controversary, and most importantly, prosecution as a class action will avoid repetitious
litigation.

Lastly, the Plaintiffs and all those similarly situated will be harmed and suffer significant injury
if the Defendants’ attempt to eliminate their contractual rights to prescription drug coverage under
the State Health Program is upheld. On behalf of themselves and all other similarly situated vested
current or future retirees who ate negatively impacted by the elimination of Prescription Drug
Coverage, the Plaintiffs move for class certification.

Til, FACTUAL AND PROCEDURAL HISTORY
It is undisputed that all of the named Plaintiffs are retirees who retired from employment with the

State of Maryland or a state agency and have contributed at least (5) years of credible service or more
with the state of Maryland prior to the enactment of the statutes and regulations at issue and are vested
and eligible to receive prescription drug benefits from the State Health Program. The Plaintiffs
continued their employment as State of Maryland employees in exchange for deferred compensation
from the State, including but not limited to retirement benefits and guaranteed health insurance
benefits, which specifically includes prescription drug coverage, (“the Retiree Prescription Benefit’)
throughout the duration of their retirement. ‘This Retiree Prescription Benefit was in place or
maintained by Defendants for the active employees of the State of Maryland on the dates upon which
Plaintiffs benefits vested after they maintained employment with the state of Maryland for a specified
time. The promise and provision of certain guaranteed health benefits, which include prescription

drug coverage, for the duration of their retirement, induced the Plaintiffs and all other similarly

 

Plaintiffs Memorandum in Support of Motion to Certify Fitch, et al. State of MD et al.
Page 3 of 33 18-02817 - PJM
Case 1:18-cv-02817-PJM Document 36-1 Filed 05/31/19 Page 9 of 39
Case 1:18-cv-02817-PJM Document 36-1 Filed 05/31/19 Page 10 of 39

situated persons to continue working as a State of Maryland employee and forgo additional options
and opportunities for employment and benefits from other employers.

The legislature for the State of Maryland has codified the retirement benefits afforded to retirees
of the State of Maryland. See Maryland Code State Personnel & Pensions Ann. § 1-101 et. seq. Those
codified retirement benefits originally included, amongst other things, eligibility for a health insurance
benefit that expressly includes a presctiption drug benefit plan. See Maryland Code State Personnel
& Pensions Ann. §§ 2-502.1 and 2-508; COMAR 17.13.05(c)(1). These provisions created a conttact
that obligated the State of Maryland to provide health benefits that included a prescription drug benefit
plan to State Retirees during their retirement.

In direct response to the Federal Medicare Prescription Drug, Improvement and Modernization
Act of 2003' the Maryland General Assembly reaffirmed its pte-existing contractual relationship with
the Plaintiffs in 2005° by codifying the legislature’s intent for the health insurance benefits options to
continue the inclusion of a prescription drug benefit plan. See Maryland Code State Personnel &
Pensions Ann. § 2-509.1 (2005). The 2005 codification of the legislative intent makes clear that
anyone vested at that time or vested prior to any subsequent amendment would be eligible for
participation in a health insurance benefit that included a prescription drug benefit plan (“2005

Codification”).

 

* Public Law No: 108-173 (12/08/2003) HR-1 108 Congress (2003).

* 2005 - Maryland Code State Personnel and Pensions Ann. § 2-509.1(2005).

(a) Enrollment in Program -- Prescription drug benefit plan. -- The State shall continue to include a prescription drug
benefit plan in the health insurance benefit options established under the Program and available retirees §§ 2-508 and
2-509 of this subtitle notwithstanding the enactment of the federal Medicare Prescription Drug Improvement, and
Modernization Act of 2003 or any other federal law permitting states to discontinue prescription drug benefit plans to
retirees of a state.

 

Plaintiffs Memorandum in Support of Motion to Certify Fitch, et al. State of MD et al.
Page 4 of 33 18-02817 - PIM
Case 1:18-cv-02817-PJM Document 36-1 Filed 05/31/19 Page 11 of 39

In 2014, the Legislature altered its reaffirmation in § 2-509.1 to discontinue presctiption drug
benefits for Medicate eligible retirees in July of 2019 (the beginning of fiscal year 2020)? (“2014
Amendment”)' However, the 2014 Amendment did not (and could not) alter the constitutionally
protected property right of any petson already retited or any person who had already vested prior to
the 2014 amendment. Plaintiffs enrolled prior to the 2014 amendment maintained their right to
participate in a health benefit plan that included the promised prescription drug benefit plan subsidized
by the State of Maryland during the individual’s retirement.

Prior to the enactment of the 2014 amendment, Maryland Code § 2-508 required a State of
Maryland employee to have worked at least 5 years to be eligible for participation in a health benefit
plan that included a prescription drug benefit plan subsidized by the State of Maryland. The terms of
the State Health Program between of the State of Maryland and State of Maryland employees,
including Plaintiffs, contained the following provisions:

As to employees with a start date on or before June 30, 2011, “If a retiree receives

a State disability retirement allowance or has 16 or more years of creditable

setvice, the retiree or the retirees’ sutviving spouse or dependent child is entitled

to the same State subsidy allowed a State employee. In all other cases, if a retiree

has at least 5 years of creditable service, the retiree or the retiree’s surviving spouse
¥ ving sp

 

° 2014 - Maryland Code State Personnel and Pensions Ann. § 2-509.1(2014),

(a) Enrollment in Program -- Prescription drug benefit pian. -- The State shall continue to include a prescription drug
benefit plan in the health insurance benefit options established under the Program and available retirees §§ 2-508 and
2-509 of this subtitle notwithstanding the enactment of the federal Medicare Prescription Drug Improvement, and
Modernization Act of 2003 or any other federal law permitting states to discontinue prescription drug benefit plans to
retirees of a state

(b) Discontinuance of benefits in 2020. -- The State shall discontinue prescription drug benefits for Medicare-eligible
retirees in fiscal year 2020.

4 Acts 2014, c. 45, § 5; Acts 2014, c. 477, §1, eff. Oct. 1, 2014

 

Plaintiffs Memorandum in Support of Motion to Certify Fitch, et al. State of MD et al.
Page 5 of 33 18-02817 - PIM
Case 1:18-cv-02817-PJM Document 36-1 Filed 05/31/19 Page 12 of 39

or dependent is entitled to 1/16 of the State subsidy allowed a State employee for

each year of the tetiree’s creditable service up to 16 years.”
Md. Code State Personnel & Pensions Ann. § 2-508(b)(4)(i) and (ii).

On March 28, 2018, the Maryland General Assembly further amended § 2-509.15 (“2018
Amendment”). The 2018 Amendment, in pertinent part, altered the Legislature’s reaffirmation in §
2-509.1 in electing to discontinue the prescription drug benefit plan for Medicare eligible retirees on
January 1, 2019.° However, the 2018 Amendment did not (and could not) alter the constitutionally

protected property tight of any person already retired or any person who had already vested at the

 

° Acts 2018, c. 10, § 1, eff. June 1, 2018

® Md. Code Ann. State Personnel & Pensions § 2-509.1(2018).

Construction with federal laws

(a) Except as provided in subsection (b) of this section, the State shall continue to include a prescription drug benefit
plan in the health insurance benefit options established under the Program and available to retirees under §§ 2-508
and 2-509 of this subtitle notwithstanding the enactment of the federal Medicare Prescription Drug, Lmprovement,
and Modernization Act of 20031 or any other federal law permitting states to discontinue prescription drug benefit
plans to retirees of a state.

Discontinuance of benefits for Medicare-eligible retirees

(b) Except as provided in subsection (c) of this section, on January 1, 2019, the State shall discontinue prescription
drug benefits for:

(1) a Medicare-eligible retiree;

(2) the Medicare-eligible spouse or surviving spouse of a retiree; and

(3) a Medicare-eligible dependent child or surviving dependent child of a retiree.

Spouse or dependent child coverage

(c)(1) Ifa retiree is eligible to participate in the prescription drug benefit plan under Medicare, but the retiree's
spouse or dependent child is not eligible to participate in a Medicare prescription drug benefit plan, the retiree may
elect to cover the retiree's spouse or dependent child under the State prescription drug benefit plan.

(2) If the surviving spouse or surviving dependent child of a retiree is eligible to enroll in the State prescription drug
benefit plan under § 2-509 of this subtitle, but is not eligible to participate in the prescription drug benefit plan under
Medicare, the surviving spouse or surviving dependent child may elect to enroll in the State prescription drug
benefit plan.

Notice of coverage changes

(d)(1) Subject to paragraph (2) of this subsection, not later than July 1, 2018, the Secretary shall provide written
certified notice to the individuals listed in subsection (b) of this section of the change in the State prescription drug
benefit plan under this section.

(2) The notice shall include information regarding:

(i) coverage options available in the Medicare prescription drug benefit plan; and

(ii) the potential for significant penalties if an individual does not promptly choose a Medicare prescription drug
benefit plan immediately on termination of the individual's participation in the State prescription drug benefit plan

 

Plaintiffs Memorandum in Support of Motion to Certify Fitch, et al. State of MD et al.
Page 6 of 33 18-02817 - PIM
Case 1:18-cv-02817-PJM Document 36-1 Filed 05/31/19 Page 13 of 39

time of the 2014 Amendment to participate in a health benefit plan that included a prescription drug
benefit plan subsidized by the State of Maryland during the individual’s retirement.

In May 2018, Plaintiffs were notified by DBM that they were obligated to register for Medicare
Part D only and would no longer be eligible for participation in the State’s Prescription Drug Coverage
Plan; a breach of their vested health benefit rights as described above. ‘The letter dated May 15, 2018
was the only notice that Plaintiffs received from the Defendants pertaining to the 2011 Budget and
Reconciliation Act and the elimination of theit benefit. The Plaintiffs were required to register for
Medicare Part D during open enrollment between October 15, 2018 and December 7, 2018 (“the
Registration”). Enrollment in the State Health Plan was not an option.

On September 10, 2018, the Named Plaintiffs filed in the Circuit Court for Baltimore City (24-
18-005077) a Complaint framed in five counts for: (1) Declaratory and Injunctive Relief; (2) Breach
of Contract; (3) Unconstitutional Taking; (4) Unconstitutional Impairment of Contracts under Federal
Law; (5) Unconstitutional Impairment of Contracts under State Law; and (5) Violations of the Equal
Protection and Due Process Clause. The Complaint named the State of Maryland, The Governor of
Maryland, and the Secretary of the Department of Budget and Management as Defendants.

On September 11, 2018, the Defendants removed the action to the U.S. District Court for the
District of Maryland.

On September 14, 2018, Alan Rivkin, Rose Jackson, Victoria Dantoni, and Penny
Goodenough filed a Complaint in the Circuit Court for Baltimore City asking for injunctive relief
against the State of Maryland, the Governor of Maryland, and the Secretary of Department of Budget
and Management to stay enforcement of the 2011 law eliminating prescription drug coverage for
Medicare Eligible State retirees. A hearing was held on September 18, 2019. The Defendants argued

in the case of Rivkin, et al v. State of land, et al. (24-C-18-005168) that the instant case and the

 

Plaintiffs Memorandum in Support of Motion to Certify Fitch, et al. State of MD et al.
Page 7 of 33 18-02817 - PIM.
Case 1:18-cv-02817-PJM Document 36-1 Filed 05/31/19 Page 14 of 39

Rivkin case involved the same parties. In fact, the Defendants Response in Opposition to the

Plaintiffs’ Motion for Temporary Restraining Order (“Response”) states, “The current named

 

Plaintiffs, represented by the same counsel as Plaintiffs in Fitch now seek emergency equitable relief
from this Court on behalf of the same putative class that is seeking emergency telief in the federal Court.”
See Defendants Response, Page 2, {| 1 (emphasis added). The Temporary Restraining Order in Rivkin
was denied.

This Court scheduled a hearing on the Motion for Preliminary Injunction to be heard on
October 5, 2018, which was rescheduled for October 10, 2018, five days before enrollment was to
commence. After hearing the arguments of the Parties, this Court entered a Preliminary Injunction
in favor of the Plaintiffs, and all similarly situated State retirees. A Notice of Voluntaty Dismissal was

filed in October of 2018 closing the Rivkin case after the issuance of the Preliminary Injunction.

 

Iv. STANDARD OF REVIEW
The Plaintiffs must establish that the class certification requirements have been met by a

preponderance of the evidence. Brown v. Nucor Corp., 785 F.3d 895, 931-932 (4th Cir. 2015). In Wal-

Mart Stores, Inc. v. Dukes, 564 U.S. 338, 131 S. Ct. 2541 (2011), the Court held that “Rule 23 does

 

not set forth a mete pleading standard.” Id. at 2551. Instead, a plaintiff “must affirmatively
demonstrate his compliance with the Rule—that is, he must be prepared to prove that there are in
fact sufficiently numerous patties, common questions of law or fact, etc.” Id. Although a court’s
rigorous analysis will frequently overlap with an inquiry into the merits, “[t]hat cannot be helped.” Id.
A plaintiff has the burden to show that all the necessary prerequisites for a class action have been met.
Gunnells v. Healthplan Serv., Inc., 348 F.3d 417, 458 (4th Cir. 2003). The first of these prerequisites

is that the class must exist and be "readily identifiable" or "ascertainable" by the court through

 

Plaintiffs Memorandum in Support of Motion to Certify Fitch, et al. State of MD et al.
Page 8 of 33 18-023817 - PIM
Case 1:18-cv-02817-PJM Document 36-1 Filed 05/31/19 Page 15 of 39

objective criteria. EOT Prod. Co v. Adair, 764 F.3d 347, 359-60 (4th Cir. 2014). The class must then
satisfy all four elements of Rule 23(a): numerosity, commonality, typicality, and adequacy.

If the plaintiff satisfies each of these requirements under Rule 23(a), the Court must still find

that the proposed class action fits into one of the categories of class action under Rule 23(b) in order
to certify the class. Fed R. Civ. P. 23(a).
V. ARGUMENT
A. Plaintiff Meets All Fed. R. Civ. P. 23(a) criteria for Class Certification
The purported Class meets all the requitements for maintaining a class action under Fed. R.
Civ. P. (23)(a).

1. Ascertainability

Ascertainability is a threshold requirement which must be satisfied in order to proceed as a

class action. EOT Prod. Co v. Adair, 764 F.3d 347, 359-60 (4th Cir. 2014). While it is not necessary
to identify every class member at the time of certification for a class to be "ascertainable," a class
cannot be certified if its membership must be determined through "individualized fact-finding or mini-
trials." Id.

Plaintiffs bring this action on behalf of themselves and on behalf of all other persons similarly
situated pursuant to Rule 23 of the Federal Rules of Civil Procedure. The class which Plaintiffs seek
to represent in this action is the following:

All retired persons who vested in the State Employee and Retiree Health and Welfare
Benefits Program prior to July 1, 2011 and their surviving spouses and/or dependents
whose prescription drug benefits have been or will be impaired by the 2011 Budget and
Reconcihation Act, or any other statute, law, rule, regulation, or plan document and, if such
persons are now deceased or will be deceased prior to the conclusion of this lawsuit, all
their living beneficiaries entitled to receive any damages set forth herein or retirement
prescription drug coverage under the State Employee and Retiree Health and Welfare
Benefits Program, or their estates as applicable. The class specifically includes:

 

Plaintiffs Memorandum in Support of Motion to Certify Fitch, et al. State of MD et al.
Page 9 of 33 18-02817 - PIM
Case 1:18-cv-02817-PJM Document 36-1 Filed 05/31/19 Page 16 of 39

A. Medicare Eligible Retirees
dy All currently retired persons who vested in the State Employee and Retiree
Health and Welfare Benefits Program and who ate also eligible for benefits under Medicare

Patt D prescription drug coverage.

2. All persons currently retired from the State of Maryland with a minimum of 5
years of credible service and who are currently eligible for benefits under Medicare Part D
ptescuption drug coverage by way of disability or age.

B. Non-Medicare Eligible Retirees.

All persons currently retired from the State of Maryland who began service prior to July
1, 2011, with at least 5 years of creditable service and who are currently not eligible for
benefits under Medicare Part D prescription drug coverage by way of disability or age (65
ot older).

C. Employees with 5 yeats of credible service prior to July 1, 2011.
All persons employed with the State of Maryland who began service before July
1, 2011 with at least 5 years of creditable service and who are not currently eligible for

benefits under Medicare Part D prescription drug coverage by way of age (65 or older)
or disability.
This class is ascertainable and there is a well-defined community of interest among
its members. In addition, no conflict exists since each seek the reinstatement of a hard-earned benefit
contracted as deferred compensation provided that the retiree met the service qualifications under the
statute. ‘The Plaintiffs contend that this class is ascertainable.
2. Numerosity

Rule 23(a)(1) provides that one of the requirements to bring a class action is that the class be

"so numerous that joinder of all members is impracticable." The Fourth Circuit has held that "[nJo
specified number is needed to maintain a class action." Brady v. Thurston Motor Lines, 726 F.2d 136,

145 (4th Cir. 1984) (quoting Cypress v. Newport News Gen. & Nonsectarian Hosp. Ass'n, 375 F.2d

648, 653 (4th Cir. 1967)). There is no “mechanical test” for determining whether the requirement of

numerosity has been satisfied. Adams v. Hendetson, 197 F.R.D. 162, 170 (D. Md. 2000). Rather,

 

 

Plaintiffs Memorandum in Support of Motion to Certify Fitch, et al. State of MD et al.
Page 10 of 33 18-02817 - PIM
Case 1:18-cv-02817-PJM Document 36-1 Filed 05/31/19 Page 17 of 39

there are several factors to be considered in determining whether joinder is impracticable, including
“the size of the class, ease of identifying its numbers and determining their addresses, facility of making
service on them if joined and their geographic dispersion.” Id.

Here, the Named Plaintiffs contend that the proposed class numbers are between 35,000 and
90,000, a size that they contend makes joinder impracticable. In support of the Plaintiffs contention,
attached to this motion ate 1000 forms filled out by membets of the proposed class who are willing
to become Plaintiffs in the instant case. Each petson is readily available to participate and has provided
their name, address, and phone number. Each person who completed the attached forms met the
following ctiteria(1) is a cutrent or retited employee for the State of Maryland; (2) began service with
the State of Maryland prior to July 1, 2011; (3) vested in the State Health Program; and (4) will be
negatively impacted by the elimination of the prescription drug coverage. Furthermore, DBM has a
complete listing of all employees current and retired, including the Medicare Eligible retirees, since
DBM has identified and contacted these retirees by letter dated May 15, 2018.

Indeed, the members of the proposed class are among the most vulnerable of the community,
living on fixed income making the elimination of this contracted benefit unconscionable. Many of
the class may not even be aware of the elimination of their Retiree Prescription Benefit by the 2011
Budget and Reconciliation Act, this lawsuit or the preliminary injunction in place, certain at the time
of retirement that this benefit would be for the duration of their retirement. Certification of the class
is proper under the numerosity factor.

3. Commonality
“Commonality requires the plaintiff to demonstrate that the class members have suffered the

same injury.” Wal-Mart Stores v. Dukes, 564 U.S. 338, 34950(2011). Therefore, Rule 23(a)(2) requires

a question of law or fact common to the class. "A common question is one that can be resolved for

 

Plaintiffs Memorandum in Support of Motion to Certify Fitch, et al. State of MD et al.
Page 11 of 33 18-02817 - PIM
Case 1:18-cv-02817-PJM Document 36-1 Filed 05/31/19 Page 18 of 39

each class member in a single hearing," and does not "turn{] on a consideration of the individual
circumstances of each class member." Thorn v. Jefferson-Pilot Life Ins. Co., 445 F.3d 311, 319 (4th
Cir. 2006). Commonality requires that the questions of law or fact common to the class are capable
of class-wide resolution, such that the determination of the truth or falsity of the common issue "will
resolve an issue that is central to the validity of each one of the claims in one stroke." Fed. R. Civ. P.

23(a)(2); Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 338, 350 (2011). Furthermore, "a representative

 

plaintiff cannot establish commonality under [Rule 23(a)(2)] if the court must investigate each

plaintiffs individual claim.” Ostrof v. State Farm Mut, Auto. Ins. Co., 200 F.R.D. 521, 528

(D.Md.2001) (quoting Peoples v. Wendover Funding Inc., 179 F.R.D. 492, 498 (D.Md.1998)).

The commonality requirement is satisfied here because the legal and factual questions arising from
Defendants’ actions do not vary from one Class member to the next. The Defendants’ elimination of the
Retiree Prescription Benefit injured all class members. As shown below, several factual questions
concerning the State’s contractual obligation are common to all members of the Class, as are the resulting
legal questions about whether the Defendants’ actions were unlawful. The resolution of these common

legal and factual issues will determine whether the members the class are entitled to relief.

The following issues of law and fact, among others, exist as to members of the class:

a. That the members the class are former or current employees of the State of Maryland
who began service before July 1, 2011;

b. That the members of the class are all vested, either in whole or in part, in the State
Employee and Retitee Health and Welfare Benefits Program;

c. ‘That the members the class have a vested right to participate in the Maryland Prescription
Program for prescription drug coverage as part of the State Employee and Retiree Health
and Welfare Benefits Program;

d. That the members of the class have a vested right to a subsidy paid by the DBM toward

their participation in a prescription drug benefit with the same co-payments, coinsurance,

 

Plaintiffs Memorandum in Support of Motion to Certify Fitch, et al. State of MD et al.
Page 12 of 33 18-02817 - PIM
Case 1:18-cv-02817-PJM Document 36-1 Filed 05/31/19 Page 19 of 39

and deductible that apply to the prescription drug benefits for an active employee of the
State of Maryland;

e. That the members of the class had a contract with the State of Maryland to provide them
the foregoing prescription drug coverage during their retirement;

f, That the Defendants breached the contract with the members of the class by unilaterally
terminating the above-mentioned vested prescription drug coverage benefits;

g. The above-stated contract has been impaired by the enactment of Maryland Code State
Personnel & Pensions Article Ann.§§ 2-509.1(b)and 2-508(d)(2014)’ (“the Statute”), and
COMAR 17.04.13.05(d)(1)* ; 17.04.13.10(b) 3)’ (“the Regulations”)

 

’"MD. Code Ann. State Personnel & Pensions § 2-508(d)(2014). Health insurance benefit options for retirees
separate from active State employees

(d)(1) Notwithstanding subsections (b) and (c) of this section and §§ 2-509 and 2-509.1 of this subtitle, the State may
establish separate health insurance benefit options for retirees that differ from those for active State employees.

(2) Subject to § 2-509.1 of this subtitle, on or after July 1, 2011, the health insurance benefit option for retirees shall
include a prescription drug benefit that:

(i) has the same co-payments, coinsurance, and deductible that apply to the prescription drug benefit for active State
employees;

(ii) requires:

1. retirees who qualify for the maximum State subsidy to pay 25% of the premium for the prescription drug benefit;
and

2. retirees who qualify for a partial State subsidy to pay 25% of the premium for the prescription drug benefit plus the
proportional additional amount required under subsections (b)(4)(ii) and (c)(4)(ii) of this section; and

(ili) requires retirees to pay out-of-pocket limits equal to:

1. $1,500 for the retiree only; and

2. $2,000 for the retiree and the retiree's family. :

® Sec. 17.04,13.05(D). State Subsidy of Retired Employees Who Are Eligible for Health Insurance Benefits in
Accordance with Regulation .03 of This Chapter

D. Beginning on July 1, 2020, Medicare-eligible retirees will cease to be eligible for the prescription drug benefit
option provided under the State Employee and Retiree Health and Welfare Benefits Program

9 Sec. 17.04.13.05(b)(3). State Subsidy of Retired Employees Who Are Eligible for Health Insurance Benefits
in Accordance with Regulation .03 of This Chapter

B. A retired employee who began State service on or after July 1, 2011 and the designated beneficiaries of a retired
employee who began State service on or after July 1, 2011 are eligible to receive the subsidy provided by the State
for the cost of the health insurance benefits program on the following basis:

(1) [fan employee retired from State service and had at least 10 years of creditable service, the retired employee and
the designated beneficiaries of the retired employee shall receive 10/25 of the subsidy provided to a State employee;
(2) Ifan employee retired from State service and had more than 10 but less than 25 years of creditable service, the
retired employee and the designated beneficiaries of the retired employee shall receive 1/25 of the subsidy for each
year of creditable service that is more than 10 but less than 25 years;

(3) If an employee retired from State service and had 25 or more years of creditable service, the retired employee
and the designated beneficiaries of the retired employee shall receive the same subsidy that is provided to a State
employee

 

Plaintiffs Memorandum in Support of Motion to Certify Fitch, et al. State of MD et al.
Page 13 of 33 18-02817 - PIM.
Case 1:18-cv-02817-PJM Document 36-1 Filed 05/31/19 Page 20 of 39

h. The passage of those same statutes violated the class members constitutional tights of
due process and equal protection undet the law;

i. The passage of those same laws constitutes a governmental taking of personal property
of the members of the class without just compensation;

j. That the members of the class have suffered damages due to Governor Hogan’s failure
to fully fund the State Share of the costs for prescription drug coverage in the State
Budget as required by Maryland Code State Personnel & Pensions Ann. § 2-504”, despite
a sizable budget surplus.

k. The membets of the class have been damaged by Secretary Brinkley’s failure to provide
a prescription drug benefit to retirees eligible for Medicare Part D by age (65 or oldet) or
disability.

1 That the members of the class have been damaged by Secretary Brinkley’s failure to
comply with the relevant provisions of the Depattment of Budget and Management
Regulations contained or at COMAR 17.04.13.05(A)1-5".

m. ‘The members of the class are all entitled to injunctive, declaratory, and other relief,
(including damages) for the above stated wrongful acts of the Defendants.

The Court must determine:

 

© Md. Code Ann. § 2-504 (2010). Funding for Program

Each year the Governor shall include money in the State budget to pay the State share of the costs of the Program.
Sec. 17.04.13.05(A)(1-5). State Subsidy of Retired Employees Who Are Eligible for Health Insurance
Benefits in Accordance with Regulation .03 of This Chapter

A. Aretired employee who began State service on or before June 30, 2011, and the designated beneficiaries of a
retired employee who began State service on or before June 30, 2011, and a retired employee of the Judges’
Retirement System who began State service on or after July 1, 2011, and the designated beneficiaries of a retired
employee of the Judges’ Retirement System who began State service on or after July 1, 2011, are eligible to receive
the subsidy provided by the State for the cost of the health insurance benefits program on the following basis:

(1) Ifan employee retired directly from State service before July 1, 1984, the retired employee and the designated
beneficiaries of the retired employee shall receive the same subsidy that is provided to a State employee;

(2) Ifan employee retired from State service on or after July 1, 1984 and had at least 5 years of creditable service,
the retired employee and the designated beneficiaries of the retired employee shall receive 5/16 of the subsidy
provided to a State employee;

(3) Ifan employee retired from State service on or after July 1, 1984 and had more than 5 but less than 16 years of
creditable service, the retired employee and the designated beneficiaries of the retired employee shall receive 1/16 of
the subsidy for each year of creditable service that is more than 5 but less than 16 years;

(4) Ifan employee retired from State service on or after July 1, 1984 and had 16 years or more of creditable service,
the retired employee and the designated beneficiaries of the retired employce shall receive the same subsidy that is
provided to a State employee;

(5) Ifa retired employee is in receipt of a State disability retirement allowance, the retired employee and the
designated beneficiaries of the retired employee shall receive the same subsidy that is provided to a State employee

 

Plaintiffs Memorandum in Suppert of Motion to Certify Fitch, et al. State of MD et al.
Page 14 of 33 18-02817 - PIM
Case 1:18-cv-02817-PJM Document 36-1 Filed 05/31/19 Page 21 of 39

Whether the class members hired by the State of Maryland prior to July 1, 2011 were
vested in the State Health Program upon completion of at least 5 years of credible service
ot upon retirement for those retirees (and qualifying spouses and/or dependent) who

tetired prior to January 2019.

. Whether the class members hited by the State of Maryland prior to July 1, 2011, upon

completion of at least 5 years of creditable service for those who retired prior to January
2019 (and their qualifying spouses and/or dependents) had a contract with the State of
Maryland for continued access to the State Health Program, which includes prescription
drug coverage, during their retirement.

Whether the Defendants breached and/or impaired this contract with the class membets
by terminating the vested Retitee Prescription benefit through specific legislative actions
in 2014 and 2018.

Whether the Defendants’ impairment of this contract was a valid use of the legislatute’s

policing power. See Andrews v. Anne Arundel County, 931 F. Supp. 1255 (1996).

5. Whether the Retiree Prescription Benefit constitutes a property right.

Whether the elimination of the Retiree Prescription Benefit is an unconstitutional
violation of the Takings clause of the Fifth Amendment of the United States Constitution
made applicable to the actions complained of by the Plaintiffs by the Fourteenth
Amendment

Whether the contract between the Plaintiffs and the Defendants were impaired when the
Defendants deprived the Plaintiffs of said earned benefits without due process of law
and/or equal protection under the law, a violation of the class members’ constitutionally
protected rights.

Whether the Defendants are required to provide the already vested Retiree Prescription
Benefit which imcludes prescription drug coverage to Plaintiffs and other similarly

situated persons per the terms of the contract.

These questions of law and fact, common to the membets of the class, predominate over any

questions affecting only an individual member or a group of members of the class and all of Plaintiffs’

claims arise from the same course of conduct by the Defendants. Moreover, Plaintiffs allege that the

 

Plaintiffs Memorandum in Support of Motion to Certify Fitch, et ai. State of MD et al.

Page 15 of 33

18-02817 - PIM
Case 1:18-cv-02817-PJM Document 36-1 Filed 05/31/19 Page 22 of 39

breach of contract arose from the same actions taken against Phintiffs and all others similarly situated as
a group, including specifically legislation, which deprived Plaintiffs of the vested right in prescription drug
coverage. The Defendants used age and disability to evaluate who should maintain prescription drug
covetage, thereby choosing the most vulnerable of society. This portion of society, retirees of the State
of Maryland, will now be subjected to market forces and fluctuations, a risk they had previously contracted
to avoid. The State Prescription Program offered by the State of Maryland is not available on the open
market nor is the option proposed by the Defendants substantially similar to the options that class
members contracted to receive during their employment with the State of Maryland. Each class member
seeks reinstatement of their prescription drug coverage therefore certification of the proposed class is
proper under the commonality factor.
4. Typicality

The premise of the typicality requirement is simply stated: “as goes the claim of the named
plaintiff, so go the claims of the class." Broussard v. Meineke Discount Muffler Shops, Inc., 155 F.3d
331, 340 (4th Cir. 1998) (quoting Sprague v. General Motors Corp., 133 F.3d 388, 399 (6th Cir. 1998),
cert. denied, 118 S. Ct. 2312 (1998). Rule 23(a)(3) requires that to meet the typicality requirement, a
plaintiff must show that the class tepresentative's claims and defenses are "typical of the claims or
defenses of the class." Fed. R. Civ. P. 23(a)(3). Specifically, the "interest in prosecuting” the class
representative's own case must "simultaneously tend to advance the interests of the absent class

members." Deiter, 436 F.3d at 466. The plaintiffs claim "cannot be so different from the claims of

 

absent class members that their claims will not be advanced by" proof of the plaintiff's own individual
claim. Jd. at 466-67. ‘These claims do not have to be factually or legal identical, but the class claims

should be fairly encompassed by those of the named Plaintiffs. Broussard v. Meineke Discount

Muffler Shops, Inc., 155 F.3d 331, 344 (4th Cir. 1998).

 

Plaintiffs Memorandum in Support of Motion to Certify Fitch, et al. State of MD et al.
Page 16 of 33 18-02817 - PJM
Case 1:18-cv-02817-PJM Document 36-1 Filed 05/31/19 Page 23 of 39

Courts have recognized that the commonality and typicality requirements of Rule 23(a) tend to
merge. "Both setve as guideposts for determining whether . . . the named plaintiff's claim and the class
claims are so interrelated that the interests of the class members will be fairly and adequately

protected." Gen. Tel, Co. of the Sw. v. Falcon, 457 U.S. 147, 157 n. 13 (1982). The class representative

 

"must be part of the class and possess the same interest and suffer the same injury as the class
members." Broussard v. Meineke Discount Muffler Shops, Inc., 155 F.3d 331, 338 (4th Cir. 1998).
Essentially, the typicality requirement ensutes that "only those plaintiffs who can advance the same

factual and legal arguments may be grouped together as a class." Id. at 340.

 

Plaintiffs Memorandum in Support of Motion to Certify Fitch, et al. State of MD et al.
Page 17 of 33 18-02817 - PIM.
Case 1:18-cv-02817-PJM Document 36-1 Filed 05/31/19 Page 24 of 39

The named Plaintiffs claims, like the class’ claims are based on the same legal theory: that Md

Code Ann. State Personnel & Pensions §§ 2-502.1% and 2-508 (2010), COMAR 17.13.05(0)(1)"*

 

* Md Code Ann. State Personnel & Pensions § 2-502.1. Maryland Rx Program defined

(a) In this section, “Maryland Rx Program” means a purchasing pool for pharmacy benefits that meets the requirements
of this section.

Program to save on costs of prescription drugs

(b) The Department shall establish a Maryland Rx Program to achieve savings on the cost of prescription drugs for:
(1) the State Employee and Retiree Health and Welfare Benefits Program; and

(2) any local government or other entity identified under this subtitle that satisfies the conditions for participation
established by the Department.

Cost-saving measures of Program

(c) The Maryland Rx Program shall seek savings through:

(1) a preferred list of covered prescription drugs;

(2) rebates from drug manufacturers:

(3) negotiated discounts; and

(4) other cost-saving measures.

Responsibility for cost of drugs

(d)(1) Each entity that participates in the Maryland Rx Program shall be responsible for the cost of drugs purchased
by or on behalf of the entity.

(2) The cost of drugs purchased by or on behalf of the State Employee and Retiree Health and Welfare Benefits
Program shall be paid in accordance with the State budget and the provisions of this subtitle.

Start-up funds

(e) The State may:

(1) provide start-up funds for the Maryland Rx Program; and

(2) recoup any start-up funds from savings achieved for participating entities through the Maryland Rx Program.
Administrative fees

(f) The Department may:

(1) charge an administrative fee to an entity sufficient to offset the administrative costs resulting from the entity's
participation in the Maryland Rx Program; and

(2) contract with a pharmacy benefit manager or other entity to administer the Maryland Rx Program.

Contracts with pharmacy benefit manager or other entity

(g) If the Department contracts with a pharmacy benefit manager or other entity to administer the Maryland Rx
Program, the Department shall consider contracting with a nonprofit entity.

Regulations

(h) The Department shall adopt regulations to implement this section

** Md. Code Ann. State Personnel & Pensions § 2-508 (2010). Enrollment in Program - Retirees.

(a) Definitions.-

(1) In this section the following words have the meanings indicated.

(2) "Creditable service" means:

(i) service credited toward a retirement allowance under Division II of this article:

(ii) service while a member of the Judges' Retirement System under Title 27 of this article;

(iii) service while an employee was employed by the Domestic Relations Division of the Anne Arundel County Circuit
Court, prior to transfer on or before July 1, 2002 into the State Personnel Management System, in accordance with §
2-510 of the Courts Article; or

(iv) service while a member of the Maryland Transit Administration Retirement Plan under § 7-206 of the
Transportation Article.

(3) @) "Retiree" means:

1. a former State employee who receives a retirement allowance under Division II of this article;

 

Plaintiffs Memorandum in Support of Motion to Certify Fitch, et al. State of MD et al.
Page 18 of 33 18-023817 - PIM
Case 1:18-cv-02817-PJM Document 36-1 Filed 05/31/19 Page 25 of 39

 

2. a former employee of the Medical System Corporation, as defined in § 13-301 or § 13-401 of the Education Article,
who receives a retirement allowance from the Employees’ Retirement System of the State of Maryland or the
Employees' Pension System of the State of Maryland under Title 22 or Title 23 of this article; or

3. a former employee of the Maryland Transit Administration who receives a Maryland Transit Administration
retirement allowance under § 7-206 of the Transportation Article.

(ii) "Retiree" does not include:

1. a member of the faculty or staff of a community college;

2. a teacher or a staff member employed by a county board of education; or

3. an individual who retired under an optional program under Title 30 of this article.

(4) "State service" means service with the State by:

(i) an employee while a member of the Employees’ Retirement System or the Employees’ Pension System under Title
22 or Title 23 of this article;

(ii) a member of the Judges' Retirement System under Title 27 of this article;

(iii) a teacher while a member of the Teachers’ Retirement System or Teachers’ Pension System under Title 22 or Title
23 of this article;

(iv) a correctional officer, while a member of the Correctional Officers' Retirement System under Title 25 of this
article;

(v) an employee of the Medical System Corporation, as defined in § 13-301 or § 13-401 of the Education Article,
while a member of the Employees’ Retirement System of the State of Maryland or the Employees’ Pension System of
the State of Maryland under Title 22 or Title 23 of this article;

(vi) a State Police officer while a member of the State Police Retirement System under Title 24 of this article;

(vii) a law enforcement officer while a member of the Law Enforcement Officers' Pension System under Title 26 of
this article; or

(viii) an employee while a member of the Maryland Transit Administration Plan under § 7-206 of the Transportation
Article.

(b) Participation in health insurance benefit options; applicability. -

(1) A retiree may enroll and participate in the health insurance benefit options established under the Program if the
retiree:

(i) ended State service with at least 10 years of creditable service and within 5 years before the age at which a vested
retirement allowance normally would begin;

(ii) ended State service with at least 16 years of creditable service;

(iii) ended State service on or before June 30, 1984;

(iv) retired directly from State service with a State retirement allowance on or after July 1, 1984, and had at least 5
years of creditable service; or

(v) retired directly from State service with a State disability retirement allowance on or after July 1, 1984.

(2) (i) The surviving spouse or dependent child of a deceased retiree who was eligible to enroll may enroll and
participate in the health insurance benefit options established under the Program as long as the spouse or child is
receiving a periodic allowance under Division II of this article or the Maryland Transit Administration Retirement
Plan under § 7-206 of the Transportation Article.

(ii) Subparagraph (i) of this paragraph does not apply to a deceased retiree's spouse or dependent child who receives
an Option 1, Option 4, or Option 7 benefit under Division II of this article or a lump-sum payment of benefits under
the Maryland Transit Administration Retirement Plan under § 7-206 of the Transportation Article.

(c) State subsidy entitlement.-

(1) Ifa retiree receives a State disability retirement allowance or has 16 or more years of creditable service, the retiree
or the retiree's surviving spouse or dependent child is entitled to the same State subsidy allowed a State employee.
(2) In all other cases, if a retiree has at least 5 years of creditable service, the retiree or the retiree's surviving spouse
or dependent child is entitled to 1/16 of the State subsidy allowed a State employee for each year of the retiree's
creditable service up to 16 years.

(3) Notwithstanding paragraph (2) of this subsection and subsection (a)(4)(i) of this section, if a retiree is an additional
employee or agent of the State Racing Commission, for the purposes of determining a retiree's State subsidy, creditable
service shall be determined with respect to service as an additional employee or agent beginning from the initial date
of employment or January 1, 1986, whichever is later.

 

Plaintiffs Memorandum in Support of Motion to Certify Fiteh, et al. State of MD et al.
Page 19 of 33 18-02817 - PIM
Case 1:18-cv-02817-PJM Document 36-1 Filed 05/31/19 Page 26 of 39

created a contract between the State and its employees that obligated the State of Maryland to provide
health benefits that included a prescription drug coverage plan and that its employee’s rights as retirees
to participate in the program is a contractual obligation earned after the appropriate years of service.
Namely, the Plaintiffs are entitled to a portion of the subsidy afforded to active employees upon the
completion of five or more years of service.

Here the Proposed Class Representative and the class’ claims arise from the Defendants failure to
acknowledge Plaintiffs’ vested rights to participate in the State sponsored Program that includes a

ptescription drug plan and the refusal by Defendants to provide a health benefit plan with a
ptescription drug benefit as outlined by the statute. As a result of this blatant disregard of Plaintiffs’
contractual right to prescription drug coverages, Defendants have or will breach their contracts with
the Plaintiffs and have impaired the Plaintiffs’ constitutional tights by requiring Plaintiffs election of
Medicare Part D coverage only which completely bars Plaintiffs access to the Maryland prescription
ptogram based upon Plaintiffs’ current or future Medicare eligibility.

Plan benefits are an integral part of the employment relationship between the State and its
public workers and are viewed as guaranteed, deferred compensation by its employees. The named
Plaintiffs along with their spouses and/or dependents tely upon the Retiree Prescription Benefit as
security against outtageous costs of prescription medication in retirement which can result in personal
financial catastrophe. Prior to receipt of the May 15, 2018 letter, State employees made financial

decisions based on the availability and quality of the State of Maryland retirement benefits, specifically

 

4 Sec. 17.04.13.05(c)(1). State Subsidy of Retired Employees Who Are Eligible for Health Insurance Benefits
in Accordance with Regulation .03 of This Chapter.

C. The health insurance benefit for eligible retirees and their designated beneficiaries includes a prescription drug
benefit that:

(1) Has the same copayments, coinsurance, and deductible that apply to the prescription drug benefit for active State
employee

 

Plaintiffs Memorandum in Support of Motion to Certify Fitch, et al. State of MD et al.
Page 20 of 33 18-02817 - PJM
Case 1:18-cv-02817-PJM Document 36-1 Filed 05/31/19 Page 27 of 39

health benefits and the Retiree Prescription Program in particular. During the financial downturn of
the State’s economy, state employees gave up step and pay increases along with reduction in pay
through furloughs to keep these benefits that would only be realized in retirement. The elimination
of this benefit is devastating to each State retiree’s financial health if confronted with an illness or
trying to manage a disease. Indeed, class members who ate not currently using this benefit due to
optimum health vested in this benefit for the possibility that it would be necessary as they became
older and more vulnerable to the ravages of time. If the named Plaintiffs succeed in their claim, then
that ruling will likewise benefit every member of the class.

The Proposed Class Representative, Kenneth Fitch, began employment with the State of
Matyland prior to July 1, 2011 and retired after 23 years of service in 2012 with a disability pension
making him Medicare eligible. He has, at minimum, five years of ctedible service with the State of
Maryland prior to the enactment of the 2014 amendment. The Proposed Class Representative is
eligible to participate in the State’s prescription drug covetage plan upon retirement and, more
importantly, during the duration of his retirement. He is also a diabetic and must use insulin to stay
alive. His costs for that drug will skyrocket to over $11,000 dollars, an amount he could not have
foreseen when he contracted with the State to ensute prescription drug coverage during his retirement.
He received notice of the elimination of the Retiree Prescription Benefit in June of 2018, seven years
after the passage of the 2011 Budget and Reconciliation Act. He had three months to find a Medicare
Part D plan that would cover his current medication. If he became incapacitated and additional drugs
were prescribed, these medications would not be covered under Medicare Part D until the following
yeat as mandated by the Medicare Part D program. However he would be required to 1) pay out of

pocket costs for the additional medication for that year; (2) if the drug necessary for his illness was

not on the Medicare Part D formulary then he would have pay the full price for the remainder of the

 

Plaintiffs Memorandum in Support of Motion to Certify Fitch, et al. State of MD et al.
Page 21 of 33 18-02817 - PIM
Case 1:18-cv-02817-PJM Document 36-1 Filed 05/31/19 Page 28 of 39

year; (3) that since he is covered by the State he would not be eligible for any coupons of discounts to
reduce the cost of the drug; and (4) the following year he would have to find a plan that included both
drugs and hope not to suffer from another illness where his drugs were not on the chosen formulary.
The Proposed Class Representative left a job that paid substantially more, accepted employment with
the State, worked 23 years, and vested in the Retiree Prescription Benefit so that he would not have
to be confronted by this type of circumstance or have additional outlay of costs during his retirement.
The actions of the Defendants eliminated this benefit.

In fact, the named Plaintiffs represent a cross-section of persons typically harmed by the
Defendant’s actions. Plaintiff Reinard began her employment with the State of Maryland in 1980 and
retired after 33 years of service. If forced onto Medicare Part D her cost will increase to $11,741.05 a
year (Complaint at § 3 and 4.) The Retiree Prescription Benefit is a benefit that she worked for and
the exorbitant inctease of cost is not something that she financially prepared for when planning
retirement. Plaintiff Reinard could have accepted other positions outside of public employment
where the pay was substantially more but stayed with the low wages of state employment because of
the benefits in retirement. This was taken away as a result of the Defendants’ breach.

Plaintiff Heim began her employment with the State of Maryland in 1997 and retired after 21
years of service. In April of 2018, Heim paid $30,000 to vest in the health and ptescription drug
coverage benefits in case she acquired an illness that would require use of the Retiree Prescription
Benefit. Heim retired in June 2018 and was then informed that her prescription drug coverage had
been eliminated seven years eatliet. (Complaint at 5). The Defendants were accepting payment for
a benefit that they had eliminated. No effort has been made by the State to reimburse Plaintiff Heim.

Her monies and her benefit were taken away as a result of the Defendants’ breach.

 

Plaintiffs Memorandum in Support of Motion to Certify Fitch, et al. State of MD et al.
Page 22 of 33 18-023817 - PIM
Case 1:18-cv-02817-PJM Document 36-1 Filed 05/31/19 Page 29 of 39

Plaintiff Frye began her employment with the State of Maryland in 1976 and retired after 32
years of service in 2009. If forced off the State Health Plan her prescription drug coverage will increase
to $24,204 a year. (Complaint at { 6). Plaintiff Frye retired priot to the 2011 Budget and Reconciliation
Act and yet her benefit was eliminated as a result of the Defendants’ breach.

The named Plaintiffs are representative of the class and have attached a small sampling of the
additional costs that will be incurred from members of this class if forced onto Medicare Part D only.
Prescription drug coverage on Medicare Part D only for these members range from an additional
$500.00 a month to $5,000.00 2 month. ‘This type of additional cost was not planned for when
calculating reasonable expenses and income during retirement and is unconscionable. The Defendants
guaranteed that the Plaintiffs and all others similarly situated that this type of financial devastation
would not befall them during retirement if they vested in the State Health Program and/or maintained
employment with the State. In fact, employees in the role of supervisors, directors or senior
management used the promise of these benefits from the State Health Program to make loss of
income during employment palatable.

The named Plaintiffs maintain that the legislative changes in §§ 2-509.1 and 2-508 are
ineffective in altering their vested tight to participate in the State Health program that includes a
prescription drug benefit plan. The promise and provision of certain guaranteed health benefits,
which include prescription drug coverage, for the duration of their retirement induced the named
Plaintiffs, and all other similarly situated to continue working as a state of Maryland employee and
forgo additional options and opportunities for employment and benefits from other employers. Due
to their age or health this is not a time for the Plaintiffs to embark on a new career. They are in the

twilight of their lives faced with the necessity of getting a job because of the Defendants’ breach.

 

Plaintiffs Memorandum in Support of Motion to Certify Fitch, et al. State of MD et al.
Page 23 of 33 18-02817 - PJM
Case 1:18-cv-02817-PJM Document 36-1 Filed 05/31/19 Page 30 of 39

The named Plaintiffs underwent furloughs, denial of raises and step increases imposed by the
State of Maryland with the knowledge and promise of the Retiree Prescription Benefit during
retirement. The named Plaintiffs have claims that are typical of the class and asserts the same facts as
every other class member i.¢., that they worked for this benefit, they vested in this benefit, the State
promised them this benefit and that their claims arise from the Defendants’ elimination of the State
prescription drug coverage and the Defendants’ bar of access to the State Health Program. Plaintiffs
acknowledge that the claims could vary by different degrees dependent on the class membet’s health
and circumstances, but each will lose a vested benefit and has been harmed by the Defendants breach.
Neither the facts nor legal theories upon which this action is based is unique to named Plaintiffs
because all Class members’ claims arise from the specific actions of the Defendants as outlined above.
Since the membets of the class would rely on this same evidence, typicality is satisfied.

5. Adequacy of Representation
Finally, Rule 23(a)(4) requires that the persons representing the proposed class must be able

to “fairly and adequately protect the interests” of all members of the class. The adequacy requirement
is met with a two-prong test, “1) the interests of the plaintiff and other members of the class must
coincide; and 2) it must appear that plaintiff and his attorney will vigorously prosecute the action.”
Kirschner, 139 F.R.D. at 79. In order to satisfy the requirement of adequacy of representation, "a

class representative must be part of the class and “possess the same interest and suffer the same injury’

as the class members." East Tex. Motor Freight System, Inc. v. Rodriguez, 97 S. Ct. 1891, 1896 (1997)
(quoting Schlesinger v. Reservists Comm. to Stop the War, 94S. Ct. 2925, 2930 (1974). Representation

will be considered "adequate" if the attorneys representing the class are qualified and competent, and
the class representatives ate not disqualified by reason of interests antagonistic to the rest of the class.

Ostrof, 200 F.R.D. at 530.

 

 

Plaintiffs Memorandum in Support of Motion to Certify Fitch, et al. State of MD et al.
Page 24 of 33 18-02817 - PIM
Case 1:18-cv-02817-PJM Document 36-1 Filed 05/31/19 Page 31 of 39

The Proposed Class Representative’s interests ate entitely aligned with those of the Class and
is not aware of any pending individual actions raising the same issues against the same Defendants.
As discussed above, all members of the class allege claims arising out of a breach of contractual
obligation and ate based on the same legal theories advanced by the named Plaintiffs.

Since the inception of this case, the Proposed Class Representative has taken his role and
obligation to the putative Class seriously and has acted to protect the interest of the Class. At each
stage, the Proposed Class Representative has actively supervised and monitored the progtess of this
issue and the resulting litigation.

The Proposed Class Representative interviewed and acquired the named Plaintiffs in this case.
The named Plaintiffs are adequate representatives because they entirely share the class’ interests in
establishing the existence of a contract between the State and its retirees pursuant to relevant statutes.
Their injuries arise from the Defendants’ actions, that all class members were subjected to, and their
legal challenges to Defendants actions are shared among the members of their class.

The Proposed Class Representative made arduous attempts to get the Legislature to hold a
Special Session in the Fall of 2018 and even had a conference with the Governor's Chief of Staff
regarding this issue. He has created a group of concerned retirees who have rallied the State House
and coordinated meetings around the state to highlight, inform and educate State Retirees on this
issue. The Proposed Class Representative, with named Plaintiffs, filed the initial complaint and Motion
for Prelimmary Injunction in this action and has successfully obtained a Preliminary Injunction from
this Court. He has testified in front of the Maryland House of Delegates and the Maryland Senate on
this issue. The Proposed Class Representative has availed himself of the legislative and executive
avenues to correct this injustice and now relies on the judicial branch to confirm that a contract exists

between the State of Maryland and its employees regarding the Retiree Prescription Benefit.

 

Plaintiffs Memorandum in Support of Motion to Certify Fiteh, et al. State of MD et al.
Page 25 of 33 18-02817 - PIM
Case 1:18-cv-02817-PJM Document 36-1 Filed 05/31/19 Page 32 of 39

The Proposed Class Representative has also certified that he is willing and able, through his
agents to provide deposition and testimony, oversee further motion practice and participate in any
settlement discussions. The Proposed Class Representative’s actions thus far, and the common
interest he shares with the Class in seeing this litigation successfully prosecuted, fully satisfy Rule
23(a)(4) adequacy standard. In fact, all the Named Plaintiffs have remained engaged and committed
to this case since it was filed.

In addition, the named Plaintiffs have proposed the law fitm of Deborah A. Holloway Hill as
class counsel in this matter. Rule 23(a)(4) requires that the named Plaintiffs and their lawyers fairly
and adequately protect the interests of the class. The adequacy requirement involves two inquiries: (1)
whether the named Plaintiffs have any conflicts of interest with the rest of the class; and (2) whether
named Plaintiffs’ counsel is qualified, experienced, and generally able to handle the certified case.
George v. Duke Energy Ret. Cash Balance Plan, 259 F.R.D. 225, 232 (D.S.C. 2009). “The adequacy
of plaintiffs’ counsel. is presumed in the absence of specific proof to the contrary.” George, 259 F.R.D.
ait 252.

Neither the named Plaintiffs, or their counsel have interests which are contrary to or conflict
with those of the Class and will fairly and adequately protect the interests of the class. They are
proceeding with this litigation in hopes that the judicial branch will affirm their stance that a
contractual obligation exists. All those similarly situated seek the same remedy.

Counsel’s efforts with regard to this litigation have so far included extensive investigation
over a period of nine months, including numerous interviews with retirees, current state employees,
witnesses, legislators, attorneys practicing in Maryland, and community members. Counsel has
coordinated outreach to the infirmed of this class and testified in front of the Maryland Senate and

House of Delegates. Counsel has done numerous hours of research on the State Health Plan and the

 

Plaintiffs Memorandum in Support of Motion to Certify Fitch, et al. State of MD et al.
Page 26 of 33 18-02317 - PIM
Case 1:18-cv-02817-PJM Document 36-1 Filed 05/31/19 Page 33 of 39

laws surrounding its enactment in order to compile a detailed understanding of federal law and
ptactices as they relate to public sector employment. As a result, counsel has devoted enormous time
and resources to becoming intimately familiar with the State Health Program and all the relevant laws
and procedures relating to its enactment, governance and elimination.

. The named Plaintiffs assert that they have satisfied this factor.

B. Plaintiffs meet at least one of the Fed. R. Civ. P. (23)(b) requirements for
Class Certification.

In addition to meeting the prerequisites of Rule 23(a) a party seeking class certification
must also satisfy just one of the requirements listed Fed R. Civ. P. 23(b). That section provides as
follows:

(1) prosecuting separate actions by or against individual class members
would create a tisk of:
(A) inconsistent or varying adjudications with respect to individual
class members that would establish incompatible standards of
conduct for the party opposing the class; or
(B) adjudications with respect to individual class members that, as
a practical matter, would be dispositive of the interests of the other
members not parties to the individual adjudications or would
substantially impair or impede their ability to protect their interests;
(2) the party opposing the class has acted or refused to act on grounds that
apply generally to the class, so that final injunctive relief or corresponding
declaratory relief is appropriate respecting the class as a whole; or
(3) the court finds that the questions of law or fact common to class
members predominate over any questions affecting only individual
members, and that a class action is superior to other available methods for
fairly and efficiently adjudicating the controversy. The matters pertinent to
these findings include:

 

Plaintiffs Memorandum in Support of Motion to Certify Fitch, et al. State of MD et al.
Page 27 of 33 18-02817 - PIM
Case 1:18-cv-02817-PJM Document 36-1 Filed 05/31/19 Page 34 of 39

(A) the class members’ interests in individually controlling the
prosecution or defense of separate actions;
(B) the extent and nature of any litigation concerning the
controversy already begun by or against class members;
(C) the desitability or undesirability of concentrating the litigation
of the claims in the particular forum; and
(D) the likely difficulties in managing a class action.

Fed. R. Civ. P. 23(b).

This Court has held that "the general practice is to certify a Rule 23(b)(1)(A) action only in

 

cases seeking injunctive or declaratory relief. See Ostrof, 200 F.R-D. at 524 n.3 (citing In Re Dennis
Greenman Sec. Litig., 829 F.2d 1539, 1544 (11th Cir. 1987). Similarly, Rule 23(b)(2) "does not cover
cases where the primary claim is for damages but is only applicable where the relief sought is . . .
predominantly injunctive or declaratory." Thorn v. Jefferson-Pilot Life Ins. Co., 445 F.3d 311, 329
(4th Cir. 2006) (internal quotations and citation omitted). Plaintiffs must therefore satisfy the Rule
23(b)(3) requirements that the "common questions of law or fact predominate over questions affecting
individual members" and that "a class action is superior to other available methods for the fair and
efficient adjudication of the controversy."

1. This case qualifies for class certification under Fed. R. Civ. P. 23(b)(1).

Under Rule 23(b)(1), a class action may be maintained if the plaintiff shows that absent a class
action, there is a risk of "inconsistent or varying adjudications" across individual class members that
would result in "incompatible standards of conduct" for the defendant, or a tisk of individual
adjudications resulting in dispositive rulings that "substantially impair or impede" the ability of other
plaintiffs to protect their interests. Fed. R. Civ. P. 23(b)(1).

Attempting to litigate between 35,000 and 90,000.00 claims would be an enormous burden on

the State’s judicial system. Even worse, that many separate cases could result in up to 90,000

 

Plaintiffs Memorandum in Support of Motion to Certify Fitch, et al. State of MD et al.
Page 28 of 33 18-02817 - PIM
Case 1:18-cv-02817-PJM Document 36-1 Filed 05/31/19 Page 35 of 39

potentially inconsistent verdicts on the same issue and put the State Health Program in a position to
have to offer numerous health plans to differing groups or individual retirees based on the outcome
of individual cases. Among the current and retired State employees who are negatively impacted are
retitees who, through adjudication, have settled with the State over injuries, ie. workman’s
compensation, injuty as a result of job performance, etc. who signed settlement agreements that
expressly guaranteed access to healthcare inclusive of the Retiree Prescription Benefit. There are also
retitees who paid to vest into these benefits over the last seven years and never received notice that
they were vesting in a benefit that was eliminated. And of course, the retirees who currently need the
Retiree Prescription benefit to live. Each of these, just to name a few, will want the opportunity to
present their case, seeking damages, if this class is not certified. The strain on the judicial system
would be enormous. In addition, prosecution as a class action, will avoid repetitious litigation with
inconsistent adjudications. The Plaintiffs contend that they have satisfied this factor and certification
of the proposed class is proper under Rule 23(b)(1).
2. The Case Qualifies for Class Certification under Fed R. Civ. P. 23(b)(2)

Rule 23(b)(2) requires that the defendant have acted on grounds that “apply generally to the
class, so that final injunctive relief..is apptopriate respecting the class as a whole.” Fed. R. Civ. P.
23(b)(2) "cohesiveness among class members with respect to their injuries, the absence of which can

preclude certification." Shook v. Bd. of Cty. Comm'rs of Cty. of El Paso, 543 F.3d 597, 604 (10th Cir.
2008); see also Thorn, 445 F.3d at 330. “The Key to the (b)(2) class is “the indivisible nature of the

 

injunctive or declaratory remedy warranted — the notion that the conduct is such that it can be enjoined

or declared unlawful only as to all of the class members or as to none of them. Walmart, 131 S. Ct. at

 

* The Plaintiff, Deborah Heim, paid $30,000 in April of 2018 to DBM to ensure receipt of health benefits and prescription
drug coverage when she retired. After retiting in June of 2018, she was informed by DBM that her prescription drug
coverage was terminated.

 

Plaintiffs Memorandum in Support of Motion to Certify Fitch, et al. State of MD et al.
Page 29 of 33 18-02817 - PJM
Case 1:18-cv-02817-PJM Document 36-1 Filed 05/31/19 Page 36 of 39

2557 quoting Nagateda, 84 N.Y.U.L. Rev. at 132. “In other words, Rule 23(b)(2) applies only when a
single injunction or declatatory judgment would provide relief to each member of the class. Id.

As stated previously, the elimination of the prescription drug coverage would have varying
effects on the class membets due to individualized circumstances. Age brings medical challenges that
cannot be foreseen as required by Medicare Part D. Some class members will not have issues until
years later, some class members are under heavy medication at this time and will see their costs increase
as much as 5000 percent and some will be unable to covert the combined prescription drug costs of
themselves, their spouses, and/or dependents in one household. Medicare Part D prescription drug
plan includes fewer medications in its formulary than the State Health Program under which the vested
tetitees are currently eligible. In addition, the out of pocket costs for prescription drugs under
Medicare Part D’s prescription drug plan are significantly higher than the State Health Program which
the vested retirees are currently eligible. All these issues can be remedied by the Court declaring that
a breach of contract occurred when the Defendants eliminated the Retiree Prescription Benefit
because the injury suffered does not vary among class members. The loss of the prescription drug
benefit was uniform with respect to each of the class members. If and when Plaintiffs succeed on the
merits in this case, class members as a whole will receive appropriate equitable relief and restoration
of their benefits. The Plaintiffs contend that they have satisfied this factor and certification of the
proposed class is proper under Rule 23(b)(2).

3. The Case Qualifies for Class Certification under Fed. R. Civ. P. 23(b)(3)
Rule 23(b)(3) requires a finding that common questions "predominate over any questions
affecting only individual members, and that a class action is superior to other available methods for
fairly and efficiently adjudicating the controversy." Fed. R. Civ. P. 23(b)(3). The Fourth Circuit has

held that the predominance requirement of Rule 23(b)(3) is "more stringent" than the commonality

 

Plaintiffs Memorandum in Support of Motion to Certify Fitch, et al. State of MD et al.
Page 30 of 33 18-02817 - PIM
Case 1:18-cv-02817-PJM Document 36-1 Filed 05/31/19 Page 37 of 39

requirement of Rule 23(a). See Thorn, 445 F.3d at 319; Lienhart v. Dryvit Systems, Inc., 255 F.3d 138,
147 n.4 (4th Cir. 2001).

a. Questions of law and Fact Common to All Members of the Class
Predominate Over Any Questions Affecting Individual Members.

Thete ate central factual and legal issues common to all putative class members which pertain to
the class. Each issue is directly related to the contract between the State and the class members. ‘Ihhese
common issues predominate over any individual distinction that may exist among individual retirees
and some ate outlined above. The dispositive questions of fact in this case ate susceptible to resolution
through common evidence because they all center on the existence of a contract, its breach and the
damages that would be sustained if the class members are not given permanent injunctive telief.

Plaintiffs contend that the Maryland Ann. Code, State Personnel and Pension §§ 2-508 ef. seq.
(2005) contains contractual provisions that become property interests in favor of the Plaintiffs upon
each plaintiffs completion of the express condition precedent. Namely, each plaintiff is entitled to a
portion of the subsidy afforded to active employees upon completion of at least five years of service.
It is well settled under Maryland law that a retiree has a contractual property interest in the pension
upon completion of the requisite vesting period. City of Frederick v. Quinn, 371 A.2d 626 (Md. App.
1977); Davis v. Mayor and Alderman of the City of Annapolis, 98 Md. App. 707 (1994). However, it
is a novel issue in Maryland as to whether prescription drug coverage is protected by the vesting
criteria, making this question one that is common to all members and predominates over any question

affecting individual members. Because the dispositive issues of law and fact can be resolved through

common evidence the putative class meets the requirements of Rule 23(b)(3).

 

Plaintiffs Memorandum in Support of Motion to Certify Fitch, et al. State of MD et al.
Page 31 of 33 18-02817 - PIM
Case 1:18-cv-02817-PJM Document 36-1 Filed 05/31/19 Page 38 of 39

b. The Case Should Proceed as a Class Action Because that Option is Far
Superior to Other Alternatives.

Allowing Plaintiffs to proceed as a class action meets the requirement of superiority because it
promotes justice by providing class members, who would not have sufficient incentive to pursue
claims individually, access to the courts to seek vindication of their rights. See Minter v. Wells Fargo
Bank, N.A., 279 F.R.D. 320, 330 (D.Md.202)

This class action is superior to all other alternatives, for the fair and efficient adjudication of
this controversy. It will achieve economies of time, effort, and expense and promote the uniformity
of decision as to persons similarly situated without sacrificing procedural fairness or bringing about
undesirable results. Consolidating the litigation in a single class action is far preferable to the alternative
of having proceedings and discovery repeatedly litigated in this Court. See Harlow v. Sprint Nextel
Corp., 254 F.R.D. at 423 (D. Kansas 2008) (“The alternative to a class action would be for many
plaintiffs to bring individual suits ......... This would be grossly inefficient, costly, and time consuming
because the parties, witnesses, and courts would be forced to endure unnecessarily duplicative
litigation.”). Adjudicating the claims in one forum would avoid duplicative results and eliminate the
potential for inconsistent judgments. In addition, a class action does not present any insurmountable
difficulties in management. The proposed Class is ascertainable from state personnel records already
in Defendants’ possession, and they are limited in geographic scope (unlike a nationwide, multi-district
class containing millions of members). Indeed, requiring separate individual lawsuits would likely result
in far greater manageability problems, such as duplicative discovery (includmg numerous depositions
of the same officials and repetitive production of documents), repeated adjudication of similar
controversies in this Court, and excessive costs. Judicial economy will therefore be better served if the
legality of Defendants’ actions is adjudicated in a single class proceeding rather than through a flood

of individual suits. Therefore, class-wide treatment of this breach is a fat supetior method of

 

Plaintiffs Memorandum in Support of Motion to Certify Fitch, et al. State of MD et al.
Page 32 of 33 18-02817 - PIM
Case 1:18-cv-02817-PJM Document 36-1 Filed 05/31/19 Page 39 of 39

determining the content and legality of the laws and statutes that define the terms of this contract.
The Plaintiffs contend that they have satisfied this factor and certification of the proposed class is
proper under Rule 23(b)(3).
Vi. CONCLUSION

For the foregoing reasons, the Plaintiffs respectfully request that the Court (a) cettify this
action as a class action pursuant to Rule 23(a) and either 23(b)(1), (b)(2) or (b)(3) certify Kenneth
Fitch as the Proposed Class Representative; and (3) appoint the law firm of Deborah A. Holloway
Hill as Class Counsel.

Respectfully Submitted

DATED: — May 27, 2019 _! sf Deborah Hill-
Deborah A. Holloway Hill
(Bar #28384)
102 W Pennsylvania Avenue, Suite 401
Towson, MD 21204
O: (410) 428-7278
F: (866) 499-6906

Attorney for the Plaintiffs

 

Plaintiffs Memorandum in Support of Motion to Certify Fitch, et al. State of MD et al.
Page 33 of 33 18-02817 - PIM
